Citation Nr: 0734619	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right second toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.	Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to March 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified before the undersigned 
at a hearing at the RO in June 2007.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is not shown to currently have residuals of a 
fracture of the right second toe which are causally related 
to his military service.


CONCLUSION OF LAW

Residuals of a fracture of the right second toe were not 
incurred in or aggravated by active duty service, and 
arthritis of the toe may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1112, 1113, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claim for service connection 
for residuals of a fracture of the right second toe, the 
appellant was provided with notice of the VCAA in February 
2005, which was prior to the May 2005 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

The aforementioned letter informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  

The Board acknowledges that the February 2005 notification 
letter did not contain the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's subsequent holding in Dingess/Hartmann, supra.  This 
information was not provided to the appellant until a letter 
sent to him in March 2006.  Further, the Board acknowledges 
that an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 
38 U.S.C.A. § 5103(a) is presumptively prejudicial and that 
in such a case the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  With 
respect to the claim on appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The Board notes that VA has not obtained a medical opinion to 
determine whether the current right second toe fracture 
residuals are due to inservice injury.  However, since there 
is no competent medical evidence of record which demonstrates 
an inservice toe fracture, any medical opinion by a current 
examiner would not be based on a documented inservice injury.  
Thus, a basis for a VA examination and medical opinion has 
not been shown.  See 38 C.F.R. § 3.159(c)(4).

The appellant was additionally provided with the opportunity 
to attend a hearing before the Board, which he attended in 
June 2007.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records, which document 
treatment while serving in Korea, are devoid of complaints or 
treatment regarding the veteran's right foot or toe.  The 
veteran denied having foot trouble on a Report of Medical 
History dated in February 1986.  A February 1986 Chapter 16 
examination report notes that he had pes planus that was 
asymptomatic, but shows no other defects.

In August 1991, the veteran filed an initial claim for 
service connection for a broken right toe next to his big 
toe.  In May 1992, the RO denied service connection for a 
broken right big toe on the basis that there was no evidence 
of this condition in his service medical records.

During a VA general examination in April 1993, the veteran 
gave a history of fracturing his right foot in service and 
said that he was unable to stand or walk for long periods of 
time.  He was noted to be unemployed since 1991 and prior to 
that, from 1986 to 1991, he worked in a factory as a grinder 
and polisher.  During the orthopedic portion of the 
examination, the veteran was noted to have fractured his 
right foot in 1981 when a box fell on the foot with a break 
near what appeared to be the metaphalangeal joint for the 
second and third toes.  The examiner noted that the veteran's 
second and third toes touched each other, while his other 
toes did not.  X-rays were ordered, but were apparently not 
performed.  The veteran was diagnosed as having right foot 
second and third toes that were slightly closer together 
causing athlete's foot.  Otherwise, his toe examination was 
normal.  

In a November 1993 rating decision, the RO denied the 
veteran's claim for service connection for injury to the 
right big toe.  The denial was based on the fact that a toe 
injury was not shown in service.  

VA outpatient records on file from May 2002 to January 2005 
are devoid of complaints or treatment regarding the veteran's 
right toe or foot.  

On file is a March 2005 VA Medical Record containing 
discharge instructions regarding the veteran's recent right 
second toe arthroplasty.  The veteran was given Tramadol and 
Motrin, limited walking instructions, and a post-op shoe.  

In March 2005, the veteran was examined by a VA examiner for 
his claimed toe disability.  The examiner remarked that he 
did not have the veteran's claims file to review.  He relayed 
the veteran's history of inservice injury as reported by the 
veteran.  On examination the veteran had a significant 
limitation of motion and function as well as pain, fatigue, 
and lack of endurance to the pain in the right second 
metatarsophalangeal joints.  The examiner stated that "one 
can easily deduce that when joint pain is flared up, the 
[veteran] will have a significant difficulty in performing 
activities, which involved the use of the joint."  The 
examiner also noted that the veteran's second toe was 
slightly edematous and tender on palpation.  The veteran was 
also observed to have slightly flatfeet, bilaterally.  Right 
foot x-rays revealed decreased subtalar joint space, 
decreased joint space at the second metatarsophalangeal 
joint, and slightly arthritic changes at the right second 
metatarsophalangeal joint.  Also noted was that the second 
metatarsal head was slightly deformed and the proximal 
phalanx of the second toe distal potion appeared to have a 
healed old fracture.  In addition, the second toe was 
hammered at the proximal interphalangeal joint and at the 
distal interphalangeal joint.  The veteran was diagnosed as 
having degenerative joint disease, second metatarsophalangeal 
joint; metatarsalgia, right second metatarsophalangeal joint; 
and rigid hammertoe, right second toe.

On file is a July 2005 statement from the veteran's spouse 
stating that she remembers the veteran having problems with 
his right foot ever since their marriage in May 1985.  She 
said that the veteran told her that his foot condition was a 
result of service.

VA outpatient records in August 2005 note that the veteran 
had a history of an injury to his second right toe and had 
surgery the prior year.  His present complaints included 
progressive contracture of the second right toe with pain.  
Pain was also noted at the plantar aspect of the 2nd 
metatarsal head.  Symptoms were positive for joint deformity 
and second toe pain.  The veteran complained of pain on the 
bottom and lower part of the second toe as well as toe 
numbness ever since his operation "last February".  His 
diagnoses included 2nd toe contracture and 2nd metaphalangeal 
joint capsulitis.

In May 2006, the RO received a letter from the veteran's 
uncle, R.A., Jr., stating that the veteran told him on his 
return from service that he had broken his toe in Korea and 
that he had had pain and problems with this toe ever since.  

The veteran testified at a Board hearing in June 2007 that 
while serving in Korea, either at the end of 1981 or the 
beginning of 1982, he was moving a box with a machine part 
inside and dropped the box on his foot.  He said the box put 
a hole in his boot and his foot went totally numb.  He also 
said that he was treated at a medical dispensary and was 
given a boot, some medication, and was put on light duty for 
30 days.  He said that he remembers a medic telling him that 
his toe was broken and he remembers the medic writing 
something down in his medical records.  He denied receiving 
any further treatment for the injury except for one 
medication refill.  He reported that his toe began bothering 
him again after service in the early 1990s and he first 
sought treatment in 1993.  He said he has since had two 
operations on his foot and was about to have a third 
operation to have some bone cut off from the bottom of his 
foot.  The veteran added that when he went for treatment at 
the East Orange VA medical facility he was told that what he 
had wasn't a recent injury.  At the hearing the veteran 
submitted a statement from his uncle stating that he knew 
that the veteran broke his right toe in service on or about 
1982 or 1983.

III.  Service Connection

Pertinent Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Discussion

As noted in the facts above, the veteran attributes his right 
second toe disability to an inservice injury in 1981 or 1982 
in Korea when he dropped a heavy box on his right foot.  He 
testified in June 2007 that he was treated for this injury at 
a medical dispensary and was told that he fractured his right 
toe.  However, his service medical records, which include the 
period he served in Korea, are devoid of complaints or 
treatment regarding the right toes and foot.  Moreover, the 
veteran denied having foot trouble on a Report of Medical 
History dated in February 1986.  His February 1986 Chapter 16 
examination report notes that the veteran had pes planus that 
was asymptomatic, but reveals no other defects.

The earliest postservice evidence of a right second toe 
disability is not until many years after service, in March 
2005, when VA medical records show that the veteran underwent 
a right second toe arthroplasty.  Subsequent diagnoses in 
2005 include right 2nd toe contracture and right 2nd 
metaphalangeal joint capsulitis.  

Earlier VA treatment records that are on file, dated from May 
2002 to January 2005, are silent as to right foot and toe 
treatment or complaints.  There is also an April 1993 VA 
orthopedic examination report noting that the veteran had a 
normal toe exam except that the right second and third toes 
were slightly closer together causing athlete's foot.

The Board has considered the veteran's statements and 
testimony as well as statement from the veteran's uncle and 
spouse stating that the veteran injured his right second toe 
in service.  However, as lay people without the appropriate 
medical training and expertise, they are not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself, or to provide an opinion 
linking a disability to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection for 
residuals of a right second toe fracture have not been met.  
Specifically, the record lacks the requisite evidence 
establishing an in-service incurrence with respect to a right 
second toe injury and a nexus between the claimed in-service 
injury and the current disability.  See 38 C.F.R. § 3.303(d); 
Hickson, supra.  Also, a diagnosis of right second toe 
arthritis has not been shown within one year of service 
discharge, so as to support a grant of service connection on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Under these circumstances, the veteran's claim for service 
connection for residuals of a right second toe fracture must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for residuals of a fracture 
of the right second toe is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


